Citation Nr: 0202100	
Decision Date: 03/05/02    Archive Date: 03/15/02

DOCKET NO.  01-04 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.  In 
that decision, the ROIC denied the veteran's claim of 
entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.  He subsequently perfected a timely appeal 
regarding that decision.

In November 2001, the veteran presented testimony at a 
personal hearing before the undersigned Member of the Board 
at the ROIC.  A transcript of this hearing has been prepared 
and associated with the claims folder.


FINDINGS OF FACT

1.  The competent and probative evidence of record indicates 
that the veteran currently has an average pure tone threshold 
of 47 decibels in the right ear, with speech recognition 
ability of 92 percent, and average pure tone threshold of 56 
decibels in the left ear, with speech recognition ability of 
92 percent.

2.  The competent and probative evidence of record indicates 
that the veteran currently has Level I hearing in his right 
ear and Level I hearing in his left ear.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.85-4.86, Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a March 1979 rating decision, service connection was 
established for bilateral defective hearing and a 
noncompensable disability rating was assigned.  The veteran 
did not appeal that decision.  

In a March 1996 rating decision, the ROIC granted an 
increased disability rating, 10 percent, for the veteran's 
service-connected bilateral defective hearing.  That decision 
was based upon the results of a February 1996 VA audiological 
evaluation, which revealed pure tone thresholds to be as 
follows:




HERTZ



1000
2000
3000
4000
RIGHT
30
50
55
50
LEFT
30
50
50
65

In the report of that examination, the examiner noted an 
average hearing loss of 47 decibels in the right ear and 49 
decibels in the left ear.  Speech audiometry reportedly 
revealed speech recognition ability of 72 percent in the 
right ear and 80 percent in the left ear.  The March 1996 
rating decision was also not appealed.

In a statement received at the ROIC in April 2000, the 
veteran indicated that his hearing loss was becoming 
progressively worse.  He requested an increased evaluation 
for his service-connected disability.

During a VA audiological evaluation conducted in May 2000, 
the veteran reported that he had been issued hearing aids two 
years before, and that they were causing him some trouble.  
Pure tone thresholds, in decibels, were found to be as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
50
55
50
LEFT
35
55
65
65

The examiner noted an average hearing loss of 47 decibels in 
the right ear and 55 decibels in the left ear.  Speech 
audiometry reportedly revealed speech recognition ability of 
92 percent in the right ear and 88 percent in the left ear.

In the October 2000 rating decision, the ROIC denied an 
increased evaluation for the veteran's service-connected 
bilateral hearing loss.  In a Notice of Disagreement received 
at the ROIC in November 2000, the veteran asserted that his 
hearing loss had continued to worsen.  He indicated that he 
was having difficulty engaging in conversation with people 
and that he was having trouble answering the phone at work.  
He asserted that his hearing problems were frustrating both 
for him and for other people.

In November 2000, the veteran underwent another VA 
examination.  No audiometric testing was performed during the 
examination, and the VA examiner instead offered a comparison 
of scores obtained during the veteran's May 2000 evaluation 
and scores obtained during his February 1996 evaluation.  The 
examiner found that there had been an average drop of 10 
decibels in the left ear since 1996.  Although some slight 
improvement was apparent in the results of the CNC wordlist 
between February 1996 and May 2000, the examiner found that 
this improvement was insignificant for the purposes of 
determining the severity of his bilateral hearing loss.  In 
fact, the examiner specifically concluded that the level of 
hearing loss in the left ear had worsened between February 
1996 and May 2000.

In January 2001, the veteran underwent another VA 
audiological evaluation.  He reported that his current 
hearing aids were helping him more but also made him very 
sensitive to noise.  Pure tone thresholds, in decibels, were 
found to be as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
50
55
50
LEFT
35
60
65
55

The examiner noted an average hearing loss of 47 decibels in 
the right ear and 56 decibels in the left ear.  Speech 
audiometry reportedly revealed speech recognition ability of 
92 percent in the right ear and of 92 percent in the left 
ear.  The VA examiner concluded that the veteran had sloping, 
mild to moderately severe sensorineural hearing loss 
bilaterally, with thresholds slightly worse in the left ear.

During his November 2001 Travel Board hearing, the veteran 
testified that his hearing problems had caused him increasing 
difficulty at work.  He asserted that he was having trouble 
talking over the phone and that this was frustrating to him 
and to other people.  He stated that he worked for his 
brother but that he basically ran the company.  The veteran 
noted that he had not sought any treatment for his 
disability, other than obtaining hearing aids, because had 
been told repeatedly that nothing could be done.  He 
indicated that he had been told that his hearing would never 
improve, but instead would continue to worsen.


Analysis

A.  Preliminary matters - VCAA

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that, upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2001)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 (codified at 38 U.S.C.A. § 5103A (West 
Supp. 2001)).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

By virtue of the Statement of the Case issued during the 
pendency of this appeal, the Board believes that the RO 
properly advised the claimant of what the evidence must show 
in order to substantiate his claim.  For this reason, the 
Board believes that VA has satisfied its duty under both the 
VCAA and the new regulations to inform the appellant and his 
representative of the information and evidence needed to 
substantiate his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(codified as amended at 38 U.S.C.A. § 5103); 66 Fed. Reg. 
45,630 (Aug. 29, 2001).

Furthermore, the Board finds that there is ample evidence of 
record on which to decide the veteran's claim.  The veteran 
has undergone several VA audiological examinations, and 
neither he nor his representative has alluded to any 
additional information or evidence that has not been obtained 
and which would be pertinent to the present claim.  
Therefore, in light of the above, the Board finds that all 
facts that are relevant to his claim have been properly 
developed, and that no further action is required in order to 
comply with VA's duty to assist, under both the VCAA and the 
new regulations.  VCAA § 3(a), 114 Stat. 2096, 2097-98 
(codified at 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159). 

Because the VCAA and the new regulations were created during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the United States Court of Appeals for 
Veterans Claims (Court) held that, before the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  As discussed in detail above, the Board has 
reviewed the evidence of record and determined that all 
notification and development actions required by the new 
legislation and the implementing regulations appear to have 
been completed in full.  Thus, the Board believes that we may 
proceed with a decision on this issue, without prejudice to 
the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(codified as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.159).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). ).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001), noting, "When there 
is extensive factual development in a case, reflected both in 
the record on appeal (ROA) and the BVA's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); VCAA § 4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C.A. § 5107(b) 
(West Supp. 2001)); 38 C.F.R. § 3.102 (2001).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.  

B.  Increased evaluation - bilateral hearing loss

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations for evaluation of 
the complete medical history of the veteran's condition 
operate to protect veterans against adverse decisions based 
on a single, incomplete or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See 38 C.F.R. §§ 4.1, 4.2 (2001); see also Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt will be resolved in the veteran's favor.  38 
C.F.R. § 4.3. 

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  The severity of hearing loss is determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 Hertz (cycles per 
second).  The VA Schedule for Rating Disabilities allows for 
such audiometric test results to be translated into a numeric 
designation ranging from Level I, for essentially normal 
acuity, to Level XI, for profound deafness, in order to 
evaluate the degree of disability from bilateral service- 
connected defective hearing.  See 38 C.F.R. §§ 4.85-4.86 
(2001).

In this case, the Board has applied the criteria used for 
evaluating hearing loss to the findings from the hearing 
evaluations set forth above.  The most recent VA audiological 
evaluation, in January 2001, revealed an average pure tone 
threshold of 47 decibels in the right ear with speech 
discrimination ability of 92 percent, and 56 decibels in the 
left ear with speech discrimination ability of 92 percent.  
These findings correspond to Level I hearing acuity in the 
right ear, and Level I hearing acuity in the left ear.  The 
point of intersection on Table VII of the Rating Schedule for 
Level I hearing in both ears, which is used to arrive at the 
overall percentage of disability for bilateral hearing loss, 
reflects that this level of hearing loss in fact warrants a 
noncompensable evaluation.

In addition, the Board notes that applying the results of the 
veteran's May 2000 evaluation results in a numeric 
designation of Level 1 hearing in the right ear and Level II 
hearing in the left ear.  The point of intersection of this 
combination on Table VII reflects that the level of hearing 
loss revealed during this examination is also consistent with 
a zero percent, noncompensable evaluation.

The Board is cognizant of the November 2000 VA examiner's 
conclusion that the veteran's hearing loss had worsened in 
his left ear during the period between his February 1996 
evaluation and his May 2000 evaluation.  However, regardless 
of whether this is in fact the case, the objective clinical 
evidence still does not support an increased schedular 
evaluation for the veteran's bilateral hearing loss 
disability.  As discussed in detail above, the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Acevedo-Escobar, Lendenmann, supra.  

In this case, the Board has reviewed all the evidence of 
record, and the objective clinical evidence does not support 
the assignment of a rating in excess of 10 percent for 
bilateral hearing loss under DC 6100.  In fact, the results 
of his May 2000 and January 2001 VA examinations appear to be 
consistent with the assignment of no more than a 
noncompensable evaluation under DC 6100.  The fact that these 
results are consistent with only a noncompensable evaluation 
under DC 6100, whereas the results of his February 1996 VA 
examination were found by the RO consistent with a 10 percent 
evaluation, appears to be due to improved scores obtained on 
speech discrimination testing.  Thus, although the November 
2000 VA examiner may have believed that the improvement shown 
on the CNC wordlist since February 1996 was insignificant, 
the rating criteria in the regulations do indeed establish 
such improvement to be significant, and it must be factored 
in when applying the formula set forth in DC 6100.  As 
discussed in detail above, the Board finds that the results 
of his recent May 2000 and January 2001 evaluations do not 
support an increased schedular evaluation for the veteran's 
bilateral hearing loss disability under DC 6100.  

The Board notes that we appreciate the veteran's effort and 
his sincerity in testifying at the Travel Board hearing 
before the undersigned, as well as the assistance of his 
representative.  However, for the reasons and bases set forth 
above, the Board finds that the level of hearing that has 
been demonstrated on objective evaluation is not consistent 
with an increased schedular evaluation under the regulations.  
See 38 C.F.R. § 4.85, DC 6100.  Accordingly, we further 
conclude that the preponderance of the evidence is against 
the claim for an increased evaluation for bilateral hearing 
loss.  The benefit sought on appeal must be denied.



ORDER

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 10 percent disabling, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

